Appellant seeks a rehearing on two grounds; first, he calls attention to an exception to the charge relative to impeaching evidence introduced against appellant, and insists that a reversal should be had because of an error therein. The charge complained of told the jury that testimony which had been introduced by the state to the effect that appellant had been convicted of felony theft and had been charged with and tried for murder, was "no evidence of his guilt in this case, but is before you for the purpose for which it was admitted, and that is to aid you in passing upon the credibility of defendant as a witness and the weight to be given to his testimony, and for no other purpose." The charge may not be strictly accurate, as indicated in Taylor v. State, 50 Tex.Crim. Rep.,100 S.W. 393; Stull v. State, 47 Tex.Crim. Rep., 84 S.W. 1059; Counts v. State, 49 Tex.Crim. Rep., 89 S.W. 972. The written objection was "because said charge in effect instructed the jury that they must believe that the offenses named are evidence that defendant's credibility has been weakened because of same." The objection is very general. *Page 297 
It fails to point out why the charge given is conceived to have the effect claimed. Art. 658, C. C. P. (1925) requires the objection to distinctly specify the ground thereof. Conceding that the charge given is not free from criticism, we cannot believe it misled the jury, or was calculated to injure the rights of appellant. Under such circumstances Art. 666 Cow. C. P. (1925) forbids a reversal.
The second ground upon which appellant seeks a rehearing is that this court was in error in not sustaining a complaint based upon the refusal of the trial court to give a special charge which would have instructed the jury that if appellant was "drunk and unconscious at the time of the alleged burglary, if any, and took no part in the commission of said burglary," he would not be guilty. The law is that if one by the voluntary use of intoxicating liquor becomes so under its influence that he has no knowledge or recollection of his acts, yet while in such condition, participates in the commission of a crime, he is nevertheless guilty, the law only conceding mitigation of the punishment if the intoxication has reached the point of temporary insanity. Art. 36 P. C. (1925); Doyle v. State,59 Tex. Crim. 39; Stoudenmire v. State, 58 Tex. Crim. 258; Kelly v. State, 31 Tex.Crim. Rep.. The evidence called for an instruction on this phase of the law and appellant was given the benefit of it. If he did not participate in the burglary as a principal he would not be guilty regardless of whether he was drunk or sober, so the question of participation is the vital issue. The court properly defined principals, and told the jury that unless appellant as a principal, acting either alone or with one Murphy, committed the burglary, they must acquit. In addition thereto he gave a special charge at appellant's request telling the jury that, although they might believe appellant had some connection with the property after it was stolen, still he could not be convicted unless the jury believed from the evidence beyond a reasonable doubt that he was a principal to the actual burglary. We think appellant's rights were sufficiently protected by the instructions given.
The motion for rehearing is overruled.
Overruled. *Page 298